Justice LEE,
dissenting:
139 Today the court affords to indigent defendants the right to demand government-funded defense resources even after declining the legal aid defense established for that *500purpose. In so doing, the court discounts recent amendments to the Utah Indigent Defense Act (IDA) that designate legal aid as the "exclusive source" of a public defense. Urax Cope Ann. § 77-32-8306(4) (2008). I respectfully dissent because I read the 2001 IDA amendments to put indigent defendants to a threshold choiee-to accept counsel provided by the local government and thereby opt in to the full menu of defense resources offered in conjunction with that counsel, or instead to opt out of the public defense offered by the government and thus retain control over the resources employed through private counsel.
[ 40 This result follows from the language and structure of the IDA, which seem to me to preclude a defendant from having it both ways. And even if the statutory text left some doubt about a defendant's right to retain his own lawyer while requisitioning separate defense resources, any such ambiguity ought to be resolved in a way that avoids the numerous logistical and legal problems generated by the court's decision today. For me, those intractable problems confirm what the IDA amendments expressly establish, which is that a county that contracts with a legal aid association is entitled to hold it out to indigent defendants as the "exclusive source from which the legal defense may be provided." Id. That clause seems to me to require denial of the motions for defense resources in the consolidated cases before the court today, and I accordingly dissent.
I
41 As the majority explains, in 2000 this court construed the terms of the IDA then in effect to entitle indigent defendants to necessary defense resources even in cases where they declined public representation in favor of private counsel. See State v. Burns, 2000 UT 56, ¶ 32, 4 P.3d 795. The Burns decision was premised on the fact that the then-governing IDA authorized a county to "set up a nonprofit legal aid association to provide the minimum required services," but did not "mandate the packaging of indigent assistance" with public representation. Id. T30 (citing Urax Cope Awn. § 77-32-6 (1990).
142 The legislature responded to the Burns decision by making extensive amendments to the IDA in 2001. Two of those amendments seem to me to provide what the Burns court found missing in the old statute-language mandating "the packaging of indigent assistance" with public representation. First, new section 802 provides that when a legal aid association like Salt Lake Legal Defenders Association (LDA) is under contract to provide the legal defense required by statute ("including defense resources and counsel"), "the court shall assign the legal aid association ... to defend the indigent and provide defense resources." Utax Cope Ann. § 77-32-8302(2)(b) (2008) {emphasis added). Second, new section 806 clarifies that "[when a county or municipality has contracted ... to provide the legal counsel and defense resources required by this chapter" through a legal aid association, that association is the "exclusive source from which the legal defense may be provided," unless there is a showing of a "compelling reason" to secure a defense resource from another source. Id. § 77-82-806(4).
" 43 In tandem, these two provisions "mandate the packaging of indigent assistance" with public representation. Burns, 2000 UT 56, ¶ 30, 4 P.3d 795. I dissent because I understand these provisions to foreclose the & la carte requisitioning of defense resources by defendants who retain private counsel and because I find the basis for the majority's contrary construction unpersuasive.
A
[ 44 Section 8302's conjunctive "and" is significant. It clarifies that when a legal aid association is the county's chosen method of providing a legal defense to an indigent, the association is to provide both the defense and associated defense resources. The conjunctive "and" provides the bundling requirement that was missing in the statute construed in Burns.
4 45 The majority's construction overrides this important term. In upholding defendants' requests for unbundled defense resources, the majority authorizes private counsel "to defend the indigent" while requiring the County to fund "defense resources." *501That strikes me as incompatible with the statutory text, which unambiguously states that district courts "shall" assign the legal aid association to provide both a defense and defense resources.1
46 The majority's approach also fails to give effect to the "exelusive source" proviso in new section 306. This proviso reaffirms the bundling requirement articulated in the conjunctive language of section 802 and deemed missing in Burns. If a defendant with private counsel is entitled to funding for a non-LDA private investigator or expert witness, the legal aid association cannot be said to be the "exclusive source" for the provision of indigent legal defense in the county. Instead, after today's decision, the legal defense in such cases will be provided through a dual system in which one set of indigents will be represented by LDA and another will be represented under a hybrid regime in which private counsel will be at the helm but the county will have to provide funding for defense resources through non-LDA providers.
T 47 This dual system is completely foreign to the IDA. The statute recognizes only three mechanisms for providing a legal defense to indigent defendants: a "[Jegal defender's office," which is a "department of county government created and authorized by the county legislative body to provide legal representation," Utax Cop® Ann. § 77-82-201(6) (Supp.2011); a "egal aid association," defined as "a nonprofit defense association that provides counsel and defense resources," id. § T7-832-201(5); and attorneys or providers under contract with the local government entity. See id. § 77-82-8302(2) (identifying these three mechanisms). When the government adopts one of these mechanisms, the IDA requires the court to assign the chosen entity to "defend indigent defendants within the county and provide defense resources," id. § 77-32-302(2)(a), and designates that entity as the "exclusive source from which the legal defense may be provided," id. § 77-82-806(4).
148 By offering a choice among these three mechanisms (legal defender's office, legal aid association, or individual contracts), the legislature apparently aimed to preserve workable defense options for both large and small counties. A defender's office or legal aid association is costly and relatively permanent, so these mechanisms make economic sense only in large counties where the volume of criminal defense work is sufficient to justify this expense. In such counties, however, an established office or aid association is more efficient than relying on individual contracts, since an office or aid association can provide a defense at a lower hourly cost by offering full-time work to its employees. Yet smaller counties cannot reasonably offer full-time work given their lower volume of criminal cases, so they are left to provide a defense to indigents at somewhat higher hourly cost through individual contracts or retainer agreements.
T 49 Salt Lake County understandably opted for the legal aid mechanism available under the IDA. This method makes sense for a large county where a full-time staff is justified and an aid association can provide an efficient, coordinated defense. Yet the court today forecloses this option as the exclusive source of indigent defense going forward, requiring that a county's legal aid association must be paired with contracted defense resources for any defendant who elects to retain private counsel.
150 In so doing, the majority eliminates the efficiencies inherent in the legal aid mechanism offered by the legislature and *502adopted by Salt Lake County. The court faults the County for failing to "avail itself of the cost-saving measures" provided by statute, supro 136, but in my view the County did just that in electing the legal aid mechanism offered under the IDA. A legal aid association's principal advantages are in its ability to pool its full-time resources in the provision of a complete, coordinated, and well-managed defense. If a county that chooses that coordinated mechanism is required to supplement it with individual contracts for those who retain private counsel, it will lose out on the efficiencies associated with a legal aid association.
151 However, my objection to the court's approach is not the "policy concern{ ]" associated with the costs and inefficiencies generated by its decision. Supra 136. It is that the legislature acted to avoid these problems and the court has overridden its chosen method of doing so. In effect, the court precludes a county from implementing the legal aid association (with its obvious and intended efficiencies) as the "exclusive source" for the defense of indigents, implementing instead a dual system of legal aid defense plus individual contracts for separate defense resources. That approach is incompatible with the language and structure of the IDA, which preserve for counties the right to choose to provide indigents a defense either through a legal aid association under Utah Code section 77-82-802(2)(b) or by "contract[ing] to provide" the defense through "individual defense resources" under section 302(2)(c). The court's approach accordingly finds no support in the structure or language of the statute, and I reject it on that basis (and not because of a mere policy concern about expenses).
B
152 I am unpersuaded by the majority's contrary contentions. First, it is certainly true that "the revised Act requires that defense resources be provided to 'each indigent. " Supra 1 26 (quoting Utax CopE Ann. § T7-32-302(1)(a)). But that merely begs the question of the method the government is required to employ in defending "each indigent." That question is answered in the amended IDA in the requirement that the district court order the legal aid association to provide the defense and necessary defense resources, and is reaffirmed in the proviso that the association is the "exclusive source" of the indigent's defense. Second, the majority wrongly emphasizes a provision of the IDA that in its view "expressly contemplates the provision of defense resources to indigent defendants separate and apart from the provision of counsel." Supra 126. A close grammatical and logical examination of the provision in question leads to the opposite conclusion and reinforces the notion that the mechanism selected by the government for indigent defense shall be the "exclusive source" of that defense. Third, as for the statute's legislative history, the statements cited by the majority say nothing of any relevance to the question before the court today. And the majority improperly discounts a floor statement that is relevant and confirms the legislature's intent to overrule Burns.
1
T 53 The majority opinion hinges principally on the repeated assertion that a government entity must provide for the complete defense of each, every, and all indigent defendant(s). See supra 11 3, 24, 26, 83-35, 37. That uncontroversial question has been resolved and is not before us. No one doubts that every indigent is entitled to a complete defense. The real question presented is whether that defense is to be provided exclusively through the legal aid association adopted by the government or whether the defendant is entitled to fashion his own & lo carte defense at government expense. The 2001 amendments to the IDA answer that question unambiguously, and those provisions cannot be ignored on the basis of a truism about the right of "each indigent" to a defense.
$54 The majority's attempt to explain away the "exclusive source" proviso is similarly circular. It is inaccurate to say that the County has failed "to provide defense resources to all indigent defendants" through its contract with LDA. Supra 134. Rather, the County has agreed to provide such resources to all indigents so long as their rep*503resentation conforms to the terms and conditions set forth by contract and endorsed by statute.
1 55 Those terms and conditions properly require bundling of the legal defense and associated defense resources. In the County's contract with LDA, LDA agrees to provide, for an annual lump sum paid by the County, both "legal counsel and investigators and support services to indigent defendants" in the County. In context, there is no doubt that LDA's obligation is to represent all qualifying indigent defendants and that its representation will bundle both counsel and support services. The contract calls for LDA's provision of all "legal advice and representation at all stages of the proceedings, to indigent persons entitled thereto ... pursuant to the provisions of the Utah Code Ann. § 77-82-801." (Section 301 sets forth the minimum standards for defense of an indigent, including the provision of counsel, investigatory resources, and a first appeal of right.)
156 Thus, despite the majority's contrary assertions, the County's contract with LDA does provide for comprehensive representation of "all indigent defendants.2 What it does not do is give indigent defendants unfettered discretion as to the method of their representation. Yet the majority identifies nothing in the IDA or elsewhere that guarantees such a right, and I am aware of no basis for such a sweeping entitlement. Instead, the IDA identifies prescribed, "exclusive source[s]" for a public defense, and that limited right should not be expanded on the basis of a defendant's (or the court's) preference for something else.
157 When a legal aid association provides defense resources to an indigent, it always does so on terms and conditions condoned by statute. Such terms and conditions necessarily restrict a defendant's discretion to select the defense resources that suit his personal preferences. If a defendant demanded that LDA retain the defendant's cousin Vin-ny as a private investigator, for example, LDA would properly respond by indicating that LDA sereens and hires its own investigators and the defendant has no right to requisition his own preferred resource. And the defendant would be stuck (absent a "compelling reason") with LDA's investigator and not entitled to his cousin Vinny-notwith-standing the right of "all indigent defendants" to a comprehensive defense. That defendant, like the defendants in the cases before the court today, has a right to a defense that conforms to the standards set forth in the IDA, not to his own personal preferences.
1 58 Those standards limit the IDA-provided defense to the contracted legal aid association as the "exclusive source" for the defense. A defendant who insists on defense resources from another source is effectively opting out of a publicly funded defense. That does not mean that he has been denied the defense that all indigents are entitled to. It simply means that he has opted out of the defense mechanism provided by the county under the IDA.
2
4 59 The majority also relies on a provision of section 302 that states that a defendant may "'request[] counsel or defense resources, or both."" Supra 1 26 (quoting Urax Cope Ann. § 77-32-302(1)(a) (2008)). In the majority's view, the disjunctive "or" indicates that the IDA "expressly contemplates the provision of defense resources to indigent defendants separate and apart from the provision of counsel." Supra 126 (emphasis *504added). That construction fails as a matter of logic and grammar.
T 60 Section 302(1)(a) is a threshold provision identifying the kinds of resource requests that trigger the operative provisions of the statute. Under this provision, a defendant's request for any or all defense resources triggers a right to a government-provided defense upon a finding of indigency. But rather than "expressly contemplatfing] the provision of defense resources to indigent defendants separate and apart from the provision of counsel," as the majority contends, supro 126, this provision confirms that the IDA requires that these elements of a defense be provided together or not at all.
61 This understanding is confirmed by a grammatical parsing of the governing language. The revised assignment provision states that "[llegal counsel shall be assigned to represent each indigent and the indigent shall also be provided access to defense resources necessary for an effective defense . if' (a) the indigent requests counsel or defense resources, or both." Utax CopE Ann. § 77-82-3021) (emphases added). This provision establishes a cause-and-effect relationship between a conditional, subordinate clause with three sub-parts (section 302(1)(a)) and a main clause (section 302(1))3 Under these provisions, the main clause right to counsel and defense resources is triggered by any of three separate conditions in the subordinate clause-(a) a request for counsel, or (b) a request for defense resources, or (c) a request for both counsel and defense resources. The relationship between these two sections can be expressed formally as follows:
I 62 Because the terms of section 802(1)(a) are disjunctive, each type of request serves as an independent trigger for the provisions of section 802(1). In contrast, the provisions of section 302(1) are conjunctive, a relationship that is highlighted by the complementary use of the mandatory shall for both the provision of counsel and the provision of defense resources. Thus, any of the requests contemplated in section 802(1)(a) automatically triggers the mandatory provision of both counsel and defense resources.
( 63 A similar paradigm is found in section 302(1)(b), which provides that if "the court . orders counsel, defense resources, or both and the defendant does not affirmatively waive ... the opportunity to be represented and provided defense resources," then, according to section 302(1), "[lJegal counsel shall be assigned," and "the indigent shall also be provided defense resources." Id. § Ti-32-302(1)(b) (emphases added). Here, as in section 302(1)(a), an order of one triggers the other, and nothing in the statute suggests that counties are required to provide defense resources separately. It is thus of no help to the majority's position to observe that the statute does not expressly prohibit the defendant from "waiving his right to government-funded counsel and electing to utilize only government-funded defense resources." Supra 126 n. 42. The statute contains no affirmative obligation on the part of the county to provide counsel and defense resources separately and makes no provision for what the county must do in the event that the defendant attempts to waive one or the other. Indeed, the only type of waiver that the statute contemplates is the waiver of counsel and defense resources jointly. Urax Cop® Ann. § 77-32-302(1)(b)4 Consequently, the "right" of the defendant to waive one or the other is a judicial and not a *505legislative innovation. And it is the majority's. creation of this right, and not the analysis above, that reads a substantive provision into the statute. Supra 126 n. 42. This section accordingly provides grammatical and logical support for the conclusion that LDA is the "exclusive source" of all elements of the defense.5
3
T 64 The majority also deems its construction to be confirmed by statements in the IDA's legislative history, but the statements it relies on are irrelevant. I see no reason to credit Senator Hillyard's personal characterization of the operative effect of the IDA-that the statute "acknowledge[s]" the "right" of an indigent who hires his own lawyer to have a court-appointed expert. Rrcorpinc or UTtax SEnats Froor DEBATES, S.B. 154, 54ta LEca, Grn. SEss. (Feb. 12-18, 2001) (statement of Sen. Hillyard), available at http://le.utah.gov/asp/audio/index.asp?Sess= 2001GS&Day=0&Bill=SBO154&House=8. - The majority omits important context from Senator Hillyard's statement, in which he indicates that the "right" that he acknowledged arises only in cireumstances where the indigent defendant "take[s] [the expert] off the panel that the court-appointed attorneys use all the time." Id. As this context makes clear, Senator Hillyard's statement makes no reference to any enacted provision of the IDA nor to any attempt to elaborate on the meaning of its terms. It is instead a rank assertion of a single legislator's subjective intent. And that intent bears no relation to-and is affirmatively undermined by-the express terms of the statute, which say nothing about any "panel" of experts that an indigent defendant can select from.6 This sort of legislative history should not be entitled to any weight, as it is aimed not at elucidating the meaning of the statutory text but at contradicting it.7
"I 65 It is one thing to consult the legislative history to identify "the prevailing understanding of the ambiguous words of the statute at the time of its enactment." In re Adoption of Baby E.Z., 2011 UT 38, ¶ 112, 266 P.3d 702 (Lee, J., concurring). But non-statutory statements of legislative intent should never be considered when they are aimed at supplanting the language enacted into law.8 It is the statutory text, after all, that was voted on by the legislature and *506signed into law by the governor. If we jettison that text in the face of an extra-statutory statement of a legislator's personal intent, we cireumvent the constitutional procedures for legislative enactments and substitute the preferences of individual legislators for the statutory text. That is inappropriate, as those preferences have not run the constitutional gauntlet for legislation and thus merit no such dignity.9
T 66 The majority gives just such dignity to Senator Hillyard's statement. His personal views of the effect of the IDA amendments are not legislation, despite the fact that they were articulated by a legislator. Legislators make law only by expressing their views in a bill that becomes a statute upon bicameral enactment and presentment to the executive. If Senator Hillyard sought to enact a right of an indigent defendant who chooses a private lawyer over LDA to pick an expert "off [al panel that the court appointed attorneys use all the time," it was incumbent on him to do more than speak of it in a floor statement in the Senate. Because he failed to do so and the right he spoke of has no plausible mooring in the statute, we should not credit it as "contradict[ing] the County's position" or "strongly suggest[ing]" the right the court establishes today. Supra 1 27.
167 In all likelihood, Senator Hillyard's reference to a "panel" of experts was a description of a section of the statute that is not before the court today. In context, his reference to taking an expert from a "panel" of experts that the county has "a contract with ... limiting what they can charge on [] fees and what the county has to pay for" seems to reference section T7-82-802(2)(c). This section deals with the cireumstance in which the county chooses to provide indigent representation not by establishing a legal defenders office (discussed in section 302(2)(a)) or by contracting with a legal aid association (discussed in section 802(2)(b)), but by "contract[ing] to provide" the defense and defense resources "through individual attorneys, individual defense resources, or associations providing defense resources." Utax Cope Ann. § 77-82-802(@)(c). In that context, perhaps it could be said that an indigent defendant could "take [an expert] off the panel that the court-appointed attorneys use all the time" under a contract "limiting what they can charge on the fees and what the county has to pay."
168 And in that cireumstance, perhaps Senator Hillyard would be correct in asserting that "to use an expert" a defendant would simply have "to take it off the panel" agreed to by the county in its contract with defense resources. But that approach is manifestly not available in the legal aid association scenario at issue in this case. In that cireum-stance, the statute itself makes clear that the legal aid association is the "exelusive source from which the defense may be provided," id. § 77-32-306(4), and there is no expert "panel" available outside LDA for a defendant to choose from. Thus, Senator Hillyard could not have been speaking of the legal aid association seenario in his Senate floor statement, and the comments credited by the majority are simply irrelevant to the question presented to us today.10
*507T 69 Although the floor statements relied on by the majority are immaterial, there is some discussion in the legislative history that speaks to the meaning of the statutory text that is at issue here. The relevant discussion is a statement by Representative Curtis of the import of the IDA provision that authorizes a county to "contract[ ] with a nonprofit legal aid or similar association that provides both counsel and defense resources." RE-corping or House Furoor DEBatEs, S.B. 154, Lrc., Gen. Sess. (Feb. 26, 2001) (statement of Rep. Curtis), available at http://le. utah.gov/asp/audio/index.asp?Sess=2001GS& Day=0&Bill=SBO1M&House=H. After explaining that the 2001 amendments "deal[ ] with the recent Supreme Court decision that allows defendants to utilize publicly funded expert witnesses and investigators, even though the defendant may be financially able to retain private counsel," Representative Curtis explained that the amended language of the IDA "allows the cities and counties to control the costs of those indigent defense services by providing expert witnesses and investigators in one of three ways." Id. Turning to the legal aid association scenario at issue in this case, Representative Curtis noted that the amended statute provides what was missing in Burns: a clarification that "the defendant must use the legal aid association for the total defense package and defense resources, unless the defendant can demonstrate a compelling reason for going outside the system." Id. (emphasis added). Significantly, Curtis then explained that this "exclusive source" proviso indicates "the legislature's intent to make the legal defenders association the sole source for defense [inaudible], unless the court finds a compelling reason otherwise." Id. (emphasis added).11
T70 Representative Curtis's statement contradicts the majority's construction of the IDA. Burns rested on the legislature's failure to "mandate the packaging of indigent assistance with LDA representation," 2000 UT 56, 130, 4 P.8d 795, and the majority deems that still missing in the 2001 amendments. But in case of any doubt about the import of the "exclusive source" proviso in the statute, Representative Curtis clarified that in a county that has contracted with a legal aid association, "the defendant must use the legal aid association for the total defense package." Thus, the only relevant legislative history confirms what the statutory language makes quite clear-that the 2001 amendments to the IDA overruled Burns by subjecting indigent defendants to a threshold choice whether to accept the "total defense package" provided by a legal aid association, foreclosing the & lo carte requisitioning of resources endorsed by the majority today.12
II
T71 When choosing between two alternative constructions of ambiguous language, we *508may "look to the consequences of those readings to determine the meaning to be given the statute." State v. Redd, 1999 UT 108, ¶ 12, 992 P.2d 986. Specifically, where one interpretation produces problems that are not easily resolved under the statute, we may reject it in favor of an alternative approach that avoids these concerns. See Marion Energy, Inc. v. KFJ Ranch P'ship, 2011 UT 50, ¶¶ 70-73, 267 P.3d 863 (Lee, J., dissenting).
T 72 Such concerns may arise, for example, where one construction of a statute introduces problems that require the court to become a policymaker instead of an interpreter.13 When presented with alternative interpretations of a statutory scheme, we should choose the one that involves the judi-clary least in the enterprise of legislative policymaking.14 We should presume that the legislature intended to preserve the respective legislative and judicial roles, with the legislature making policy and the courts construing and applying that policy to cases that come before them.15 If one of two interpretations of a statute conflates those roles, it should accordingly be rejected as contrary to legislative intent.
T73 The majority's interpretation of the IDA fails on that basis. For reasons elaborated below, the majority's approach takes the court into the realm of legislative policy-making, while my construction keeps us in the proper sphere of judicial interpretation. That is a basis for rejecting the majority's view in favor of mine even if the statute were open to both approaches.
T 74 The problems with the majority's approach arise from the lack of a "gatekeeping" mechanism for defense resource requests when LDA is not involved in the defense. The absence of such a mechanism generates a series of problems that will require the court to make its own policy judgments because these problems are not addressed by the language of the statute.
T 75 When a defendant is required to seek all defense resources from a single "exclusive source" such as LDA, the legal aid lawyer assigned to the case performs a gatekeeping function in utilizing only those resources that are reasonably necessary. LDA is charged by statute and appointed by the court to "defend the indigent and provide defense resources," which include any necessary "competent investigator, expert witness, or other appropriate means necessary[ ] for an effective defense of an indigent." UTaK Cope Aww. § 77-82-2018) (Supp.2011). Ordinarily, it is up to LDA to make an informed decision as to what resources are reasonably necessary, weighing the costs and benefits of any particular resource.16 If the indigent *509defendant suggests the need for a ballistics expert but LDA deems it unnecessary, that is generally the end of the matter, as LDA is the "exclusive source" for the legal defense and thus has the final say on the nature and seope of that defense. That is not to say that LDA's decision is unreviewable. The statute leaves room for appointment of "noneontract-ing ... defense resources" on proof of a "compelling reason." Id. § 77-32-806(4) (2008). But such an appointment is the exception to the rule, which generally leaves it up to LDA to decide whether and to what extent to use investigators, experts, and other resources.
T76 As LDA explained in its amicus brief to the court, requests for defense resources are subject to a careful sereening process within LDA. When an LDA attorney perceives the need for a particular expert witness, for example, the attorney submits a request to the director, explaining why the expert is needed and how his testimony will affect the case. No expert may be retained until the director approves. The director's approval is based on an evaluation of the marginal cost and benefit of the particular expert. And usually the director's authorization will be up to a certain dollar ceiling, to be revisited if and when there is a perceived need for an increase.
(77 The use of LDA investigation resources is also subject to an internal screening mechanism. LDA employs investigators on its staff, and attorney requests for investigation resources are channeled through the investigator assigned to a particular attorney. Each investigator prioritizes the requests he receives based on the relative importance of those requests, taking into account the seriousness of the case, the timing of upcoming hearings or trial, and other significant factors. And again, any disagreements within LDA on those issues are subject to review and resolution by the director, who oversees both the lawyers and the investigators within the association.
T78 None of this sereening is logistically possible in the hybrid seenario endorsed by the majority today. Where the indigent defendant is represented by private counsel, there is no LDA lawyer with an educated understanding of the case informed by attorney-client-privileged communication with the defendant. The only person with that eru-cial understanding of the case will be the defendant's private lawyer. Therein lies the problem. Unlike LDA counsel, who has an insider's understanding of the costs of and logistical limitations on LDA defense resources, the private lawyer sees only the benefit side of the equation. Private counsel will accordingly be prone to over-demand defense resources from the County. And the County will be in no position to give meaningful pushback, as it understands the eost of the requested defense resource but cannot meaningfully assess its benefit.
179 The predictable result will be the over-provision of defense resources to indigents with private counsel. Because the County will lack the knowledge or infrastrue-ture necessary to resist private counsel's request for investigative or expert assistance, as a practical matter the County may be left to provide resources beyond those "necessary for a complete defense." Id. § 77-832-301(8). Extensive demands for experts or investigators might be rejected out of hand by LDA, but the County may be forced to accede given its lack of a privileged understanding of the case.17
180 It is no answer to suggest that the County could deal with this problem by es*510tablishing some sort of indigent defense review board, with oversight by "shadow" legal counsel who can attempt to review and evaluate the merits of a resource request by a defendant's private attorney. Such a response would involve mechanisms and decisions that extend well beyond those contemplated by the IDA. If the County has to appoint shadow counsel to evaluate resource requests, it will be even more obvious that LDA is not the "exclusive source" for the indigent's defense.
1 81 The problem is illustrated by the motions that led to the appeals in the consolidated cases before the court. In the Jeffs case, for example, the defendant moved for (a) appointment of a private investigator to interview police witnesses, neighbors who may have been eyewitnesses, and medical personnel who saw and treated defendant; (b) a ballistics expert who may be able to offer expertise of relevance to defendant's state of mind in firing his weapon; and (c) medical experts to testify that defendant had diminished capacity caused by certain medications that he was taking. In advancing this motion, Jeffs asserted that each of those resources was necessary to an effective defense. Yet the County is in no position to evaluate the relative importance of these resources, much less to weigh their marginal costs and benefits. Without some involvement in the case by counsel retained by the County, the County may well be stuck taking Jeffs' counsel's word for it, acceding to these resource requests without any informed basis for evaluating whether they are really necessary. And this may well be just the beginning of Jeffs' demand on the County's defense resources, as Jeffs' motion makes not just an extensive demand on investigatory and expert resources but also suggests that "as the investigation progresses, the need for such . expert[s] will increase."18 The resulting reality could not be more incompatible with the IDA regime, with the defense coming from multiple sources and requests for resources being provided without any effective screen for their necessity.
T 82 The prospect of the County's appointment of shadow counsel to review these requests is equally problematic. Introducing shadow counsel would open a Pandora's Box of legal and ethical quandaries, such as the nature and extent of shadow counsel's ethical duties, how to resolve disputes between County lawyers and private counsel, and what to do if the client is uncomfortable establishing an attorney-client relationship with the County attorney. None of these questions is answered by statute, so the hybrid regime endorsed today inevitably will require the courts to sort these problems out in future cases. As we head down this uncharted path, we will be left to legislate by the lights of our own judicial policy preferences, as the IDA itself says nothing at all about these problems.
183 As we resolve these and other questions generated by today's precedent, we will necessarily be fabricating judicial standards that lack any mooring in any statutory language, as the hybrid system endorsed today is nowhere provided for by statute. That process will make the essential defect of today's decision increasingly apparent: The hybrid system of representation endorsed by our court is a judicial creation, not a mechanism contemplated by the legislature. We need not start down this path to judicial legislation. I would decline to do so on the ground that the 2001 amendments to the IDA provide that LDA is the "exclusive source" of an indigent's legal defense.
IH
1 84 As the defendants in the consolidated cases before the court have indicated, the *511constitutional right to counsel encompasses the prerogative of choosing counsel of one's choice and of receiving resources necessary to an adequate defense. Such rights are qualified ones, however, affected by the "avenues which [the defendant] chose not to follow as well as those he now seeks to widen." United States v. MacCollom, 426 U.S. 317, 326, 96 S.Ct. 2086, 48 L.Ed.2d 666 (1976). When a defendant elects an avenue that steers away from the public representation provided by the government, he has received the private counsel of his choice and has no constitutional or statutory right to defense resources from a secondary source backed by government funding.
185 The "right to choose one's own counsel is cireumseribed in several important respects," most importantly in the fact that an indigent defendant cannot "insist on representation by an attorney he cannot afford." Wheat v. United States, 486 U.S. 153, 159, 108 S.Ct. 1692, 100 L.Ed.2d 140 (1988). Thus, a defendant has every right to decline the counsel the government offers in favor of the one he prefers, but in so doing he loses the right to a publicly funded defense. Id.19
186 A defendant who opts out of public representation also loses the right to government-funded defense resources. That result is prescribed by statute in Utah, for all of the reasons explained in the foregoing sections of this opinion. And despite vague assertions to the contrary by the appellant-defendants, that result is entirely consistent with the requirements of the United States Constitution. An indigent defendant has a right to "the basic tools of an adequate defense," Britt v. North Carolina, 404 U.S. 226, 227, 92 S.Ct. 431, 80 L.Ed.2d 400 (1971), not "the legal arsenal that may be privately retained by a criminal defendant." 20 Thus, the constitutional question before us is whether the defense available to indigents through the "exclusive source" of LDA is "adequate." That question has a clear answer. No one has suggested that the panoply of resources provided by LDA falls short of the fundamental requirement of "the basic tools of an adequate defense," and without that showing there is no ground for establishing a new constitutional right to unbundled defense resources. A defendant who opts out of LDA representation has also opted out of LDA defense resources, and nothing in the Constitution requires a different result.
87 Thus, I see no legal basis for defendants' claimed right to decline public representation while still demanding government-funded defense resources. By opting out of the government's designated defense provider, a defendant has likewise lost the resources it provides. That result is the natural consequence of the defendant's choice, and it offends neither the Constitution nor the governing statute. I accordingly dissent.

. In response to this argument, the majority suggests that the quoted statutory language may not foreclose the possibility that a defendant assigned both counsel and defense resources might be able to "waiv{e}" the former and "elect[]" only the latter. Supra 126 n. 42. But that is the very question presented by this case, and the majority cannot find support for the affirmative answer that it adopts in the conjunctive language of section 302. If the legislature had intended to allow a defendant to waive assigned counsel while retaining collateral defense resources, surely it would have done more than simply require the court to assign both counsel and resources together. And even if the waiver question were left open by section 302, the issue is closed by the "exclusive source" proviso in section 306. A defendant who waives government counsel while retaining public defense resources can hardly be said to be receiving an indigent defense from an exclusive source.


. Neither LDA nor the County stipulated otherwise. The County simply conceded that there were no "contracting defense resources" available to defendants "absent LDA appointment." Oral Argument at 37:10-36, available at http:// www mon=20112. LDA's stipulation was to the same effect. It simply indicated that its contract "requires that [it] be appointed to advise and represent and within the umbrella of that [if] provide[s] defense resources." Id. at 50:50-51:10. Thus, it is an oversimplification to suggest that the parties "repeatedly stated that LDA does not have a contractual obligation to provide defense resources to all indigent defendants." Supra 134. The parties acknowledged a responsibility to serve all indigents. They just read the statute to let them serve all indigents through a single, exclusive source.
The precise terms of these stipulations are significant. They clarify that there is a contract between LDA and the County for the provision of "defense resources to all indigent defendants," supra 433, so long as defendants comply with the terms and conditions of representation adopted by LDA and condoned by the IDA.
*504[[Image here]]


. See Rooney Hupoteston & Gzorrrey K. Purcum, THE CamBripee Grammar or ths Encuish Lancuace 736-37 (2002) (discussing conditional constructions). In traditional logic, the subordinate clause was referred to as the protasis, while the main clause was referred to as the apodosis. Id. at 736 n. 23. As its name suggests, the protasis (or subordinate clause) often comes first, but this is not always the case, and listing it second does not alter the grammatical relationship between the two clauses. Id. at 739.


. It is not correct to say, as the majority does, that section 302(1)(b) "expressly states that a court may assign 'counsel, defense resources, or both.'" Supra 1126 & 28 n. 52 (emphasis added). The statute does not tell us what the court may do; it tells us what the counties must do if a *505judge orders "counsel, defenses resources, or both." Urag Cope Ann. § 77-32-302(1)(b). As explained above, the only thing that the counties are expressly required to do by the terms of this section is to provide counsel and defense resources jointly if either is requested.


. The majority supposes additional support for its view in a structural argument credited in Burns-that "the separate and discrete listing of" counsel and defense resources in Utah Code section 77-32-301 "strongly indicates that the Legislature intended for 'the right to counsel [to] stand[] separate and distinct from the right to the investigatory [resources].' " Supra 126 (alterations in original) (quoting Burns, 2000 UT 56, ¶ 28, 4 P.3d 795). I cannot see how the separate listing of rights that are within an indigent defendant's total defense package in any way suggests that those rights may be demanded separately, however. Those rights had to be listed somehow-whether in contiguous subsections of a statute, or within a single paragraph separated by commas (which could perhaps itself be characterized as a "separate and distinct" listing)but such separate listing has no bearing on the question whether the revised IDA requires those separately listed rights to be employed as a total defense package.


. Indeed, LDA clarified at oral argument that there is no such "panel," and thus that Senator Hillyard's characterization was reflective of neither the text of the IDA amendments nor of practical reality. Oral Argument at 52:15-53:54, available at hittp://www.utcourts.gov/courts/sup/ streams/index.cgi?mon=20112.


. See Rothstein v. Snowbird Corp., 2007 UT 96, ¶ 10, 175 P.3d 560 (noting concerns of "judicial mischief" inherent in the process of employing legislative history or public policy, in that it may be "easily shaped to satisfy the preferences of a judge rather than the will of the people or the intentions of the legislature").


. See United States v. Albertini, 472 U.S. 675, 680, 105 S.Ct 2897, 86 L.Ed.2d 536 (1985) (" [Only the most extraordinary showing of contrary intentions' in the legislative history will justify a departure from [the statutory] language." (quoting Garcia v. United States, 469 U.S. 70, 75, 105 S.Ct 479, 83 L.Ed.2d 472 (1984))); Yang v. Cal. Dep't of Soc. Servs., 183 F.3d 953, 960 (9th Cir.1999) ("[A] legislator's remarks cannot override the plain meaning of the statute...."); Marsh v. Skinner, 922 F.2d 112, 116 (2d Cir.1990) ("[A) statement, by a single legislator, is not sufficient to override the clear language of [a statute].").


. In open recognition of these problems, the majority disclaims any intent to use this legislative history affirmatively "to bolster [its] interpretation of the text of the Act," insisting "(instead" that it deems it relevant "only to demonstrate that the County's argument-that the 2001 amendments were 'clearly intended' to overturn Burns-lacks merit." Supra 127 n. 48. I struggle to see the difference, since at least one of the court's affirmative conclusions is that the statute does not overrule Burns. If the cited legislative history is part of what persuades the majority to reject the County's assertion that the 2001 amendments overrule Burns, then that same legislative history must likewise be an element of the statutory construction adopted by the court. I object to the court's resort to that history for either as the cited statements tell us nothing about the meaning of the words of the statute and thus have no relevance either in supporting our own interpretation or in rejecting a contrary one.


. The same can be said of Senator Gladwell's statement, also quoted by the majority. Supra 128. In speaking of the circumstance in which a county "has contracted for defense resources" and acknowledging that the court must "require that the defense resources be provided by that contract merely as a way of keeping costs in check," Gladwell seemed to be speaking of the private contract scenario addressed in section 302(2)(c), not the legal aid association scenario addressed in section 302(2)(b) and at issue in this case.


. The majority seeks to paint Representative Curtis's statement with the same brush I have used for Senators Hillyard and Gladwell, asserting that the Curtis statement is entitled to no weight because it "contradict[s] the plain language of the Act." Supra 128 n. 52. For me, however, there is an important difference between the Curtis statement on the one hand and the Hillyard and Gladwell statements on the other: Only the former speaks to and elaborates on the meaning of the statutory language that is at issue here (in particular, the "exclusive source" proviso in section 306), and thus only that statement gives guidance as to the meaning of its terms. Senators Hillyard and Gladwell offer views that are completely foreign to the language and structure of the statute (in suggesting a right to take an expert off a "panel," for example), and their views are thus problematic in ways that Representative Curtis's statement is not.


. As the majority notes, the legislature could have adopted language that more explicitly overruled Burns. Supra 129. But that tells us next to nothing. The formulaic notion that "if the legislature had meant to say 'x,' it could have said so more explicitly ... almost never advances the ball analytically." Marion Energy, Inc. v. KFJ Ranch P'ship, 2011 UT 50, ¶ 66 n. 24, 267 P.3d 863 (Lee, J., dissenting). After all, "[in any case that warrants our careful attention, it will most always be true that the legislature could have spoken more precisely." Id. Thus, I grant that the legislature could have spoken more precisely in overruling Burns. The fact that it didn't necessitates our stepping in to resolve this case. And the question in this case is not whether the legislature spoke with the crystal clarity expected from the standpoint of 20/20 hindsight, but what it meant when it spoke in the imperfect terms typically used by most of us imperfect people. I find ample basis in the statute for concluding that the legislature overruled Burns, and it seems to me to add nothing of analytical value "to imagine an easier case in which the legislature spoke more clearly." Id.


. Cf. Ayotte v. Planned Parenthood of N. New Eng., 546 U.S. 320, 329-30, 126 S.Ct. 961, 163 L.Ed.2d 812 (2006) (arguing that because "our constitutional mandate and institutional competence are limited" we ought to "restrain ourselves from rewriting" the law or engaging in "quintessentially legislative work" that calls for "a far more serious invasion of the legislative domain than we ought to undertake" (alterations, citations, and internal quotation marks omitted)).


. See Buckley v. Valeo, 424 U.S. 1, 37 n. 43, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976) (preferring an interpretation of a statute that is "not only consistent with the statute and the legislative history but is also necessary to avoid ... administrative chaos").


. See State v. Herrera, 895 P.2d 359, 362 (Utah 1995) ("[DJelicate balancing of public policy is better accomplished in the legislature than in the courts."); Bastian v. King, 661 P.2d 953, 956 (Utah 1983) ("It is the power and responsibility of the Legislature to enact laws to promote the public health, safety, morals and general welfare of society, and this Court will not substitute our judgment for that of the Legislature with respect to what best serves the public interest. The adjustment and accommodation of conflicting interests, such as are involved in this case, are for the Legislature to resolve, irrespective of the rules applied by other states." (citations omitted)); Redwood Gym v. Salt Lake Cnty. Comm'n, 624 P.2d 1138, 1143 (Utah 1981) ("It is not the function of this Court to evaluate the wisdom or practical necessity of legislative enactments."); see also Utax Const. art. V, § 1 (''The powers of the government of the State of Utah shall be divided into three distinct departments, the Legislative, the Executive, and the Judicial; and no person charged with the exercise of powers properly belonging to one of these departments, shall exercise any functions appertaining to either of the others, except in the cases herein expressly directed or permitted." (emphasis added)).


. This reality runs counter to the majority's "four-step" reading of the IDA, which requires in the second step that the court "must determine" in every case "whether the defense resources requested by the defendant are necessary for a *509complete defense." Supra 133 {emphasis in original). The assertion that the court must always be involved in determining what resources are necessary finds no support in any statutory text, has no place in standard practice in indigent defense cases (at least where a nonprofit legal aid association is providing the defense), and will generate a substantial increase in the workload of the district courts of this state.


. The majority proposes to deal with this problem by requiring the court to "determine whether the defense resources requested by the defendant are necessary for a complete defense." Supra 133. But of course the court can make no such determination without the benefit of adversarial input from the parties. The necessity determination called for by the court only reiterates the dilemma that the court creates for the County-either give a pass through to resource requests made by indigents with private counsel or establish a review mechanism that unnecessarily duplicates the LDA infrastructure.


. Unfortunately, I see no reason for the exploitation of county resources to end with experts and private investigators. The defense resources that an indigent defendant is entitled to include legal counsel and any "appropriate means necessary[] for an effective defense of an indigent." Copg Amn. § 77-32-201(3) (Supp.2011). The majority's approach therefore would presumably allow a defendant's private counsel to demand that the County provide secretarial support, a computer and printer, and even junior counsel support for the defense. See, eg., State v. Jones, 707 So.2d 975, 978-79 (La.1998) (allowing appointment of public co-counsel to assist private counsel in the defense of death-eligible indigent defendants). This cannot be what the legislature had in mind when it amended the IDA to limit an indigent to a legal aid association as the "exclusive source'" of his defense.


. See also Miller v. Smith, 115 F.3d 1136, 1143 (4th Cir.1997) (en banc) ("[AJn indigent criminal defendant has no constitutional right to have a particular lawyer represent him."); Thomas v. Wainwright, 767 F.2d 738, 742 (11th Cir.1985) ("An indigent criminal defendant has an absolute right to be represented by counsel, but he does not have a right to have a particular lawyer represent him. ...").


. Ross v. Moffitt, 417 U.S. 600, 612, 616, 94 S.Ct. 2437, 41 L.Ed.2d 341 (1974); see id. ('The question is not one of absolutes, but one of degrees.... [TJhe fact that a particular service might be of benefit to an indigent defendant does not mean that the service is constitutionally required. The duty of the State under our cases is not to duplicate the legal arsenal that may be privately retained by a criminal defendant in a continuing effort to reverse his conviction, but only to assure the indigent defendant an adequate opportunity to present his claims fairly in the context of the State's appellate process.").